Mr. Justice Moore
delivered the opinion of the Court.
Plaintiff in error, to whom we will hereafter refer as Fleming, was named defendant in an information which charged that he committed the crime of grand larceny of an automobile. He entered a plea of guilty to the charge and the trial court sentenced him to a term of not less than two nor more than five years in the state peniten*260tiary. No motion was ever filed in the trial court to set aside the judgment and sentence.
Fleming, who appears “Pro Se” in this court, filed “Assignments of Error” in the following form:
“1. The Court committed prejudicial error in failing to inform the defendant of his right to have counsel.
“2. The Court committed prejudicial error in proceeding with the arraignment and trial when it knew the defendant had not been given a copy of the Information against him.
“3. The Court committed prejudicial error in failing to advise the defendant the complete consequences to a plea of guilty.
“4. The Court committed prejudicial error in permitting hearsay testimony at the trial.
“5. The Court committed prejudicial error in failing to produce a complaining witness to the charge contained in the Information.
“6. The verdict of the trial court is contrary to the evidence and not supported by the evidence.
“7. The verdict of the trial court is contrary to law and not supported by law.”
Fleming asserts in his “brief” that he is “unlearned in the matters of law and has obtained the services of an adviser to assist him in the preparation and filing of this brief.”
It is obvious from the matter contained in the record before us that neither Fleming nor the “adviser,” whose services he obtained, has the slightest conception of the proper application of the legal principles to which they refer in the document which they call a “brief.” There is not a scintilla of merit in any of the matters assigned as error.
The judgment is affirmed.